DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 10/04/2021 claims, is as follows: Claims 1-2 have been amended; Claim 5 has been canceled; and claims 1-4, and 6-7 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya (US 20150207297, previously cited) in view of Hoshino (US 20080003708, previously cited)
Regarding Claim 1, Fukaya discloses a laser processing method (optical manufacturing method) comprising: 
a first step of converging laser light (laser beam) having a wavelength (wavelength) on an object (wafer W) to be processed including a silicon substrate (silicon carbide substrate) having a plurality of functional devices (optical devices) formed on a front face thereof with a rear face of the silicon substrate as a laser light entrance surface (para. 0045, lines 1-10, para. 0004, and 0026; figs. 4, and 5A-5C) and moving a first converging point of the laser light (R1) along a line to cut (division line ST) which is set so as to pass between adjacent functional devices (optical devices) (para. 0046, lines 1-8; figs. 6A-6B) while maintaining a distance between the front face of the silicon substrate (silicon carbide substrate) and the first converging point of the laser light (R1) to be a first distance (annotated fig. 6B), and thereby forming a first modified region (first modified layer R1) along the line to cut (division line ST); and 
a second step of converging the laser light (laser beam) having a wavelength (wavelength) on the object (wafer W) to be processed with the rear face of the silicon substrate (silicon carbide substrate) as the laser light entrance surface after the first step and moving a second converging point of the laser light (R2) along the line to cut (division line ST) (para. 0045, lines 1-10, and para. 0046, lines 10-15; figs. 6A-6B) while maintaining a distance between the front face of the silicon substrate and the second converging point of the laser light to be a second distance longer than the first distance (annotated fig. 6B above) and offsetting the second converging point of the laser light (R2) in a direction perpendicular to both a thickness direction of the silicon substrate and an extending direction of the line to cut (division line ST) with respect to a position where the first converging point of the laser light (R1) is aligned, and thereby forming a second modified region (second modified layer R2) along the line to cut (division line ST) (para. 0046, lines 15-20), 



[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    193
    478
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Fukaya (US 20150207297))][AltContent: textbox (Front face of substrate)][AltContent: textbox (First distance from R1’s to front face of the substrate is maintained.)]




process wherein R1’s are formed; fig. 6B), the first converging point of the laser light (R1) is moved along the line to cut (division line ST) while maintaining a distance by which the first converging point of the laser light is offset in the direction perpendicular to both the thickness direction of the silicon substrate and the extending direction of the line to cut with respect to the line to cut to be zero (figs. 6A-6B) (as noted in fig. 6B, the lines of cut comprises the line across the thickness direction of the wafer (vertical dashed line) and the line across the width of the wafer (horizontal dashed line). Therefore, R1’s are formed along the division line ST in a straight line as annotated fig. 6B).
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox ((2) Dashed lines represent lines of cut)][AltContent: connector]
    PNG
    media_image2.png
    528
    602
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Fukaya (US 20150207297))]


However, Fukaya does not disclose in the first step and the second step, the laser light having a wavelength larger than 1064 nm. 
Hoshino discloses a laser processing method (a method of processing a sapphire substrate), wherein a laser light (laser beam) has a wavelength larger than 1064 nm (1 micron to 2 microns) (para. 0010; fig. 6). 

    PNG
    media_image3.png
    340
    366
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukaya’s laser light to include the wavelength larger than 1064 nm as taught by Hoshino, which is known art to utilize the wavelength larger than 1064 nm to cut the substrate into the plurality of functional devices (para. 0002). 

Regarding claim 2, Fukaya discloses the laser processing method (optical manufacturing method), wherein 91623590 1 ATTORNEY DOCKET NO. 046884-6573-00-USPage 3the laser light (laser beam) has the wavelength (para. 0040). Hoshino discloses the laser light has the wavelength of 1099 um or larger and 1342 um or smaller (wavelength of 1 micron to 2 microns) (para. 0010). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukaya’s laser light to include the wavelength of 1099 micron or larger and 1342 micron or smaller as taught by Hoshino, para. 0002). 

Regarding claim 3, Fukaya discloses the laser processing method (optical manufacturing method), wherein a distance by which the second converging point of the laser light (R2) is offset in the direction perpendicular to both the thickness direction of the silicon substrate (silicon carbide substrate) and the extending direction of the line to cut (division line ST) with respect to the position where the first converging point of the laser light (R1) is aligned (para. 0046, lines 15-20; fig. 6B).  
Fukaya does not disclose: 
The distance by which the second converging point of the laser light is offset in the direction perpendicular to both the thickness direction of the silicon substrate and the extending direction of the line to cut with respect to the position where the first converging point of the laser light is aligned is 24 micron or shorter. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance by which the second converging point of the laser light is offset with respect to the position where the first converging point of the laser light is aligned is 24 micron or shorter , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, Fukaya discloses the laser processing method (optical manufacturing method), wherein a distance by which the second converging point of the R2) is offset in the direction perpendicular to both the thickness direction of the silicon substrate (silicon carbide substrate) and the extending direction of the line to cut (division line ST) with respect to the position where the first converging point of the laser light (R1) is aligned (para. 0046, lines 15-20; fig. 6B).  
Fukaya does not disclose: 
The distance by which the second converging point of the laser light is offset in the direction perpendicular to both the thickness direction of the silicon substrate and the extending direction of the line to cut with respect to the position where the first converging point of the laser light is aligned is 4 microns or longer and 18 microns or shorter.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance by which the second converging point of the laser light is offset with respect to the position where the first converging point of the laser light is aligned to be 4 microns or longer and 18 microns or shorter,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, Fukaya discloses the laser processing method (optical manufacturing method), wherein a crack (crack K) extends straight along the line to cut (horizontal dashed line annotated in fig. 6B that represents the line to cut and that extends the entire width of the wafer) from the first modified region (first modified layer R1) to the front face of the silicon substrate (face of silicon carbide substrate where light emitting layer W2 is disposed) (it is noted that crack extends straight along the entire width of wafer under pressing force of a pressure blade 39 from the first modified layer R1 to the surface of the substrate).

[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox ((2) Dashed lines represent lines of cut)][AltContent: connector]
    PNG
    media_image2.png
    528
    602
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Fukaya (US 20150207297))]


Response to Amendment
With respect to Rejection 112a, and 112b: since amendment made to Claim 2, the rejections 112a, and 112b are withdrawn. 

Response to Argument
Applicant's arguments filed on 10/04/2021 have been considered but they are not respectfully found persuasive because: 
Applicant’s Argument:  on p. 6-7 of the Remarks “Claim 1 recites "wherein in the first step, the first converging point of the laser light is moved along the line to cut while maintaining a distance by which the first converging point of the laser light is offset in the direction perpendicular to both the thickness direction of the silicon substrate and the extending direction of the line to cut with respect to the line to cut to be zero."
As described at paragraph 0038 of Applicant's specification, the crack extending from the first
modified region extends straight along the thickness direction of the silicon substrate. According
to the present embodiment of the invention, it is possible to improve the processing efficiency
while suppressing the generation of damage on the front face of the object to be processed on the
side opposite to the laser light entrance surface (see paragraph 0007), and it is possible to make the crack extending from the first modified region to the front face side of the silicon substrate be
aligned on the line to cut (see paragraph 0011). At page 12, the Office Action relies on Fukaya for a teaching of the features of claim 5, and states that RI 's are formed along the division line ST as viewed from the thickness direction of the substrate in Fukaya. However, as illustrated in Figs. 6B and 6C of Fukaya (reproduced in relevant part and annotated below), RI 's are offset in the direction perpendicular to both the thickness direction of the substrate and the extending direction of the division line ST with respect to the division line ST. Therefore, in Fukaya, the crack extending from RI 's deviates from the division line ST and reaches the front face on light emitting layer W2 side. Thus, Applicant respectfully submits that Fukaya does not teach or render obvious at least the features of "wherein in the first step, the first converging point of the laser light is moved along the line to cut while maintaining a distance by which the first converging point of the laser light is offset in the direction perpendicular to both the thickness direction of the silicon substrate and the extending direction of the line to cut with respect to the line to cut to be zero,"as recited in claim 1.”
Examiner’s Response:
The applicant’s argument is not respectfully found persuasive. The limitation “wherein in the first step, the first converging point of the laser light is moved along the line to cut while maintaining a distance by which the first converging point of the laser light is offset in the direction perpendicular to both the thickness direction of the silicon substrate and the extending direction of the line to cut with respect to the line to cut to be zero” recited in claim 1, Fukaya discloses first modified layer R1’s are formed along a straight line that extends the entire width of the wafer, annotated horizontal dashed line in fig. 6B. It is noted the line to cut comprises the vertical dashed line in the thickness direction of the wafer and also the horizontal dashed line in the width direction of the wafer (annotated fig. 6B). 
Fukaya discloses the first converging point of the laser light (P1) is moved along the line to cut (annotated horizontal dashed line) while maintaining a distance by which the first converging point of the laser light (P1) is offset in the direction perpendicular to both the thickness direction of the silicon substrate and the extending direction of the line to cut (annotated vertical dashed line) with respect to the line to cut (annotated horizontal dashed line) to be zero. In other words, the first modified layer R1’s in the width direction of the wafer (annotated horizontal dashed line) form a straight line along the line of cut in the width direction of the wafer.  
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox ((2) Dashed lines represent lines of cut)][AltContent: connector]
    PNG
    media_image2.png
    528
    602
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Fukaya (US 20150207297))]


For the above reasons, the rejections to all of the claims are respectfully sustained by the Examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761